Ruffin, Judge,
dissenting.
The prosecutor based his peremptory challenge of Ms. Collins on her membership in a church whose members protested the way the police were doing their jobs. The trial court found the reason race neutral and ultimately concluded that Burton failed to meet his burden of showing purposeful discrimination. Upon considering the matter with great deference to the trial court’s decision, the majority concluded that the decision was not clearly erroneous. Notwithstanding the apparent racial neutrality of the proffered reason, and also with great deference to the trial court, I disagree with the majority that the record supports the court’s ultimate conclusion that Burton failed to meet his burden. Accordingly, for reasons which follow, I dissent from the majority’s opinion and conclude that Burton is entitled to a new trial.
Although I do not disagree with the majority’s rendition of what occurred during voir dire, I note that the only question and response concerning Ms. Collins, the church, the activities of its members and her association with the church is as follows: “[ASSISTANT DISTRICT ATTORNEY]: Are you a member of any social or religious organizations? MS. COLLINS: Yes, I belong to Hill Chapel Baptist Church.” Based solely on this response, the Assistant District Attorney struck Ms. Collins. He explained to the court: “Ms. Collins says she goes to Hill Chapel Church. Hill Chapel is one of the churches that were organizing protests about the way the police and the DA’s Office were handling the Edward Wright shooting. I don’t want anybody that goes to a church that thinks it’s their business how the *435police and the DA’s office conduct their business to the extent that they’ll organize a protest about it on the jury. That’s a religious organization, but, yet, they will protest the way the police are doing their jobs. I don’t want anybody on the jury that’s a member of that church [sic].”
Although in past decisions we have focused primarily on whether a trial judge is authorized to accept a reason as race neutral, we must remain cognizant of the additional requirements that the reason be case-related, clear and reasonably specific. See Greene v. State, 266 Ga. 439, 442 (5) (469 SE2d 129) (1996), rev’d on other grounds, 519 U. S. 145 (117 SC 578, 136 LE2d 507) (1996); Walton v. State, 267 Ga. 713, 718 (5) (482 SE2d 330) (1997). And, of equal importance, we must keep in mind that a proffered reason can meet these requirements only if it is supported by the record. See id. at 719.
In Walton, the State struck a potential African American juror upon finding that she “ ‘made the statement that she felt like there was a dual system of justice . . . against black people who are tried by the courts in this country. . . .’” Id. at 718. The Assistant District Attorney also recalled that the potential juror was either acquainted with or had a cousin who was acquainted with a local attorney whom the Assistant District Attorney characterized as a litigator who usually made race a prominent defense in his cases. Based on the juror’s purported statement and acquaintance with the attorney, the Assistant District Attorney concluded that the juror “ ‘might, if on this jury, try to even up for past wrongs and straighten the system out by letting these defendants go. . . .’” Id. at 719. In response to questioning by the court, the Assistant District Attorney explained that “he was not striking the woman on account of her race, but ‘because of [the attorney she knew] and his appeals.’ ” Id. Based on these reasons, the trial court overruled the defendant’s Batson challenge.
On appeal, the Supreme Court found that the proffered reason “cannot fairly be said to be ‘case-related, clear and reasonably specific,’ [cit.], because it is not supported by the record. All the venireperson said was that she had a cousin in Georgia who was a lawyer. The rest of the lawyer’s connections were supplied by counsel for the State and the defense.” Id. As for the juror’s belief in a dual system of justice, the Court found that this also was supplied by counsel and not supported by the juror’s responses during voir dire. Id. Under these circumstances, the Court concluded that “neither of the reasons given for striking that particular venireperson meet[s] the requirement in Greene, supra, that they be ‘race-neutral, case-related, clear and reasonably specific.’ ” Id. at 720.
The reason proffered by the State in this case suffers from the same infirmity as those addressed in Walton; they are simply not *436supported by the record. See id. Rather, like the reasons advanced in Walton, they depend exclusively on information supplied by counsel for the State. See id. All Ms. Collins said was that she belonged to Hill Chapel Baptist Church. There was no evidence concerning the extent of her relationship with the church, including whether she actively participated in church activities. Furthermore, although one might reasonably infer'that she believed in the fundamental religious tenets of the church, there is no evidence that the juror even knew of the purported protests, much less that she attended them or subscribed to the political beliefs of the protesting church members. Of similar concern, there was no evidence establishing whether a majority of the church members protested or whether only a small faction of congregants held the belief and participated in the protest.
Decided July 15, 1998
Thurmond, Mathis & Patrick, Adrian L. Patrick, for appellant.
Harry N. Gordon, District Attorney, Henry R. Thompson, Assistant District Attorney, for appellee.
More is required of a party justifying a peremptory strike than was exhibited by the State in this case. In light of the State’s purported concerns with Ms. Collins’ response that she “belonged” to the church, it is disconcerting that “the prosecutor failed meaningfully to question [her] to elicit answers that might support his suspicions or provide some objective basis for excusal rather than mere speculation.” Ford v. State, 262 Ga. 558, 560 (3), n. 2 (423 SE2d 245) (1992). In light of the fact that the prosecutor merely ascribed to the potential juror political beliefs supporting his strike without any evidence that she actually held those beliefs, I believe the trial court clearly erred in overruling Burton’s Batson challenge. Consequently, Burton is entitled to a new trial. See Walton, supra.
I am authorized to state that McMurray, R J., and Beasley, J., join in this dissent.